Citation Nr: 1601189	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  08-31 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-concussion type syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  

This appeal initially came before the Board of Veterans' Appeals (Board) from a September 2007 decision issued by the Regional Office (RO). In June 2012 and August 2014, the Board remanded the issue on appeal for further development of the record. All development requested in the remands has been completed and the case has been returned to the Board.


FINDINGS OF FACT

1. The Veteran has had subjective complaints of headaches associated with his post-concussion type syndrome but dementia is not medically shown.

2. The cognitive impairment from the Veteran's disability warrants level "1" impairment on the table of facets of cognitive impairment for his impairment in memory, attention, concentration, executive functions and orientation.  Chronic headaches (February 2012) and posttraumatic stress disorder (May 2007) associated with post-concussion type syndrome have been assigned separate ratings under the appropriate diagnostic codes.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for post-concussion type syndrome have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014) 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8045 (as amended), 4.130; DC Code 9304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The criteria for evaluating residuals of traumatic brain injury (TBI) (brain disease due to trauma) were revised during the pendency of this appeal.  

Prior to October 2008, under DC 8045 (brain disease due to trauma), purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were rated 10 percent and no more under DC 9304.  This 10 percent rating was not combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a. 

Effective October 23, 2008, DC 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction. Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified." However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI. For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code. Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

DC 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. 

The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

DC 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a , diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his disability has worsened since the last review. VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045. A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008. For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114 , if applicable. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

Turning now to the appeal on the merits, at a June 2007 VA examination, the Veteran reported that he sustained a head injury during his service in Vietnam. Since the injury, he complained of paranoia followed by headache. He reported that he wakes with night sweats and paranoia and that he cries out in his sleep. He complained of an increase in symptoms in the last year. He stated that he had up to 20 headaches per month which were throbbing in nature and lasted 2-24 hours. He indicated that he did experience headaches without paranoia. He denied photophobia, nausea or vomiting. When he was having headaches, loud noises aggravated his headaches and caused them to throb more. 

Physical examination showed cerebellar examination was normal. The examiner commented that the Veteran had a relatively normal neurological examination except for an abnormal Babinski reflex on the right and an exaggerated startle reflex in the left upper extremity. The examiner did note that the Veteran failed to report for a CT scan of the head, thereby limiting the ability of the evaluation to adequately assess the current status of the Veteran's post concussive syndrome. The examiner also noted that the Veteran had not sought medical treatment for his headaches in over 25 years. He continued to work and reported that his headaches had caused him to miss approximately 10 days of work in the past year.

August 2008 neurology consultation note documents that a CT scan of the head findings showed mild ethmoid sinusitis; otherwise negative study. Neurological examination was unchanged from previous evaluation. The impression was chronic headaches.

At an April 2009 VA examination, the Veteran complained of headaches at least 3 times per week. He described the headache pain as a heavy pressure type pain that subsides only after he falls asleep. He reported that occasionally he has some trouble going to sleep or getting back to sleep if he has to get up to go to the bathroom in the middle of the night. He had mild memory impairment. During headaches, he had decreased attention, difficulty concentrating, and difficulty with executive functions. He also had irritability with headaches. When he experienced headaches, he was very sensitive to sound and somewhat sensitive to light. The examiner commented that the Veteran met the definition for "mild TBI." There was no evidence of multi-infarct dementia, no weakness or paralysis and no seizures. The diagnosis was vascular headaches.

In a July 2012 VA examination, the Veteran complained of 2-3 throbbing headaches per week that could last several hours at a time. When he was employed (he was retired), he indicated that he had to leave work frequently because of his headaches. Sleep helped to alleviate his headaches. Loud sounds bothered him when his headaches were at their worst. Medications provided minimal relief and he stated that his headaches could be very debilitating when they were bad. With headaches he experienced dizziness 50 percent of the time, occasionally awoke at night and was irritable. Additionally, he had increased sensitivity to light and sound with headaches.

With regard to cognitive impairment and other residuals, there were no complaints of impairment of memory, attention, concentration or executive functions. Judgment, motor activity, visual spatial orientation and consciousness were all normal. Social interaction was routinely appropriate and he was always oriented to person, time, place and situation. His subjective symptoms of his disability did not interfere with work; instrumental activities of daily living; or, work, family or other close relationships. His neurobehavioral effects (i.e., irritability) did not interfere with workplace interaction or social interaction. He was able to communicate by and comprehend spoken and written language. The examiner concluded that the Veteran experienced frequent, debilitating headaches associated with his post-concussion syndrome.

The Veteran was provided a VA TBI examination in October 2014. Judgment, motor activity, visual and spatial orientation, communication, and consciousness were all normal. Social interaction was routinely appropriate. He had no subjective symptoms.  He experienced one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction. There was a complaint of mild memory loss, attention, concentration, or executive functions but without objective evidence on testing.  Additionally, he was occasionally disoriented to one of the four aspects of orientation. 

The above-cited evidence clearly reflects that the Veteran has had subjective complaints of headaches (the residual disability associated with his post-concussion type syndrome).  Such symptoms are consistent with no more than the assigned 10 percent rating for evaluating brain disease due to trauma pursuant to DC 8045 in effect prior to October 2008. However, dementia is not demonstrated. In that regard, the April 2009 VA examination report explicitly documents that there was no evidence of multi-infarct dementia. The governing criteria provided that, absent a diagnosis of multi-infarct dementia associated with brain trauma, purely subject complaints-here, headaches-symptomatic of the brain trauma warrant no more than the 10 percent rating assigned.  

Pursuant to the revised criteria for evaluating residuals of TBI, the Veteran's sole physical complaint attributable to his post-concussion type syndrome is his chronic headaches. He has already been assigned a separate rating for his chronic headaches and no issue as to the rating for that disability is in appellate status; therefore, this physical complaint need not been discussed with regard to the revised criteria. He has no other reported pertinent physical findings, complications, conditions, signs and/or symptoms. 

As regards the Veteran's emotional/behavioral dysfunction, DC 8045 provides that these symptom are to be rated under 38 C.F.R. § 4.130, Schedule of Ratings-mental disorders, when there is a diagnosis of a mental disorder. In this case, he has been diagnosed with posttraumatic stress disorder (PTSD) related to his head injury. He has already been assigned a separate rating for his PTSD and no issue as to the rating for that disability is in appellate status; therefore, this emotional/behavioral dysfunction need not been discussed.

Given that cognitive impairment is also to be rated under this table, the Board will proceed with an evaluation of the Veteran's cognitive symptoms under these criteria. Here, the July 2012 VA examination report documents that there were no complaints of impairment of memory, attention, concentration or executive functions. Judgment, motor activity, visual spatial orientation and consciousness were all normal. Social interaction was routinely appropriate and he was always oriented to person, time, place and situation. 

His subjective symptoms of his disability did not interfere with work; instrumental activities of daily living; or, work, family or other close relationships. His neurobehavioral effects (i.e., irritability) did not interfere with workplace interaction or social interaction. He was able to communicate by and comprehend spoken and written language. Thus, for each of these facets of cognitive impairment a "0" is assigned for the level of impairment.

The October 2014 examination report reflects that judgment, motor activity, visual and spatial orientation, communication, and consciousness were all normal. Social interaction was routinely appropriate. He had no subjective symptoms.  He experienced one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction. Thus, for each of these facets of cognitive impairment a "0" is assigned for the level of impairment.
The Board notes that there was a complaint of mild memory loss, attention, concentration, or executive functions but without objective evidence on testing.  Additionally, he was occasionally disoriented to one of the four aspects of orientation. 

Thus, for each of those facets of cognitive impairment a "1" is assigned for the level of impairment. Only one evaluation is assigned for all the applicable facets. Therefore, the already assigned 10 percent evaluation contemplates the highest severity level of "1," which is assigned for the complaint of mild memory loss, attention, concentration, or executive functions but without objective evidence on testing and occasional disorientation to one of the four aspects of orientation.

A rating in excess of 10 percent is not warranted at any time as the Veteran has never been assessed as having a facet evaluated as level "2." A separate rating is not warranted for any physical or cognitive impairment beyond the ratings that have already been assigned. The Board has also considered DC 8045's instruction to consider the Veteran's need for special monthly compensation. Neither he nor the evidence suggests sensory impairments, erectile dysfunction, or the need for aid and attendance.

Thus, after careful review of the available diagnostic codes (former and revised) and the lay and medical evidence of record, the weight of the evidence preponderates against assignment of a rating in excess of 10 percent for post-concussion type syndrome as there is an absence of a diagnosis of multi-infarct dementia and no facet of cognitive impairment relative to his service-connected post-concussion type syndrome has ever been evaluated as level "2."

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as headaches and mild memory impairment, but no problems with dementia, judgment, orientation, communication, or consciousness, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as headaches, dizziness, insomnia, memory, psychological impairment, judgment, cognitive impairment, and motor and sensory dysfunction.  Mauerhan, 16 Vet. App. at 443.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his post-concussion disability is more severe than is reflected by the assigned rating.  In view of the circumstances, the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by letter sent to the Veteran in May 2007. The claim was last adjudicated in November 2014.

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. He has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

The Veteran was afforded multiple VA examinations in connection with his claim. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The multiple VA examinations obtained are adequate with regard to the issues on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in August 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction schedule the Veteran for VA examination to evaluate the current severity of his post-concussion type syndrome. Here, he underwent a VA examination in October 2014 to evaluate the severity of his post-concussion type syndrome.  Accordingly, there has been substantial compliance with the most recent remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


ORDER

A rating in excess of 10 percent for post-concussion type syndrome is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


